Exhibit A
Privacy Policy Feedback                                                                       Monday, Apr 12th 2021 7AM 58°F              10AM 58°F       5-Day Forecast




 Home U.K. News Sports U.S. Showbiz Australia Femail Health Science Money Video Travel Shop DailyMailTV
 Latest Headlines   Covid-19   Royal Family   Crime   Boris Johnson   Prince Harry   World News   Headlines   Most read       Games                                    Login



                                                                      Ads by
                                                           Stop seeing this ad        Why this ad?




                                                                       Monica + Andy


EXCLUSIVE: Trump-loving MyPillow                                                                                  Site        Web   Enter your search


CEO Mike Lindell had secret romance
with 30 Rock actress Jane Krakowski
and wooed her with flowers and
champagne in relationship that                                                                                                  Sweet dreams ahead
BAFFLED her friends
  MyPillow CEO Mike Lindell had a secret nine month romance with 30 Rock star
  Jane Krakowski, DailyMail.com can reveal
  According to one friend the relationship between the unlikely pair was an 'open
  secret' in New York's West Village
  The Unbreakable Kimmy Schmidt star, 52, and her Minnesota based lover, 59,
  were regularly seen in each other's company, sources said
  One said: 'It surprised many of Jane's friends because she's such an icon in the
  gay community, but here she is dating one of Trump's biggest business backer'
  We'd always joke that Jane had so much money, couldn't she afford her own My
  Pillow?,' they added
  Another source revealed Lindell had wooed the actress for close to a year,
  showering her with gifts and flowers
  They added: 'She said she had known him for about eight years and that they had
  been friends but then they started a relationship about a year ago
                                                                                                                  ZonLi Kids Weighted Blanket 5 lbs(36''x48'…
  But Lindell's romance with Krakowski, 52, came to an end this past summer after                                                     16,440
  a weekend together at the actress's rented Hamptons beach house                                                 $
                                                                                                                      39.99                              Add to Cart

  When approached by DailyMail.com Krakowski denied even knowing Lindell and
                                                                                                                ADVERTISEMENT
  said only: 'I've never met the man'
  Lindell said: 'I have never even heard of Jane Krakowski???'                                                           Follow                         Follow
                                                                                                                         Daily Mail                     Daily Mail

By LAURA COLLINS, CHIEF INVESTIGATIVE REPORTER FOR DAILYMAIL,.COM                                                        Follow                         Follow
                                                                                                                         @DailyMail                     Daily Mail
PUBLISHED: 09:46 EDT, 21 January 2021 | UPDATED: 15:42 EDT, 21 January 2021
                                                                                                                         Follow                         Follow
                                                                                                                         @dailymailuk                   Daily Mail
